Territory of Michigan—in the supreme court—
Thomas Emerson—Joseph Emerson & Stephen Mack Merchants in company at Detroit in said Territory under the firm of Thomas Emerson & C° against Dennis Campau—
In a plea of Trespass why with force and armes one certain Brick Kiln containing one hundred and fifty thousand burnt brick of the value of one thousand dollars the property of the said Thomas Emerson & C° he took threw down destroyed and carried away and to his own use converted against the peace of the United States & of this Territory &c and to the great damage of the said Thomas Emerson & C° as they say two thousand dollars &c
Mr Audrain Please issue a capias in the above cause Returnable at the next Term—Detroit iotb Octr 1810— E Brush Atty

[In the handwriting of Elijah Brush]